  Case 5:19-cv-05005-JLV Document 10 Filed 04/04/19 Page 1 of 4 PageID #: 29



                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


JENNIFER JONES and                                    CIV. 19-5005-JLV
WALTER WESTBERG,

                  Plaintiffs,                       SCHEDULING ORDER

    vs.

REGENCY CSP VENTURES LIMITED
PARTNERSHIP,

                  Defendant.


      Counsel for the parties held a planning meeting in compliance with Fed.

R. Civ. P. 26(f) and submitted a report. Now, therefore,

      IT IS ORDERED THAT:

      1. The Local Civil Rules of Practice of the United States District Court

          for the District of South Dakota ("Local Civil Rules") apply to this

          case where not inconsistent with the Federal Rules of Civil

          Procedure. Counsel are expected to read the Local Civil Rules and

          be mindful of the underlying purpose of the Federal Rules of Civil

          Procedure, as set forth in Rule 1, "to secure the just, speedy, and

          inexpensive determination of every action and proceeding."

      2. All prediscovery disclosures required by Rule 26(a)(1) shall be

          exchanged by the parties, but not filed with the court, on or before

          May 1, 2019.
Case 5:19-cv-05005-JLV Document 10 Filed 04/04/19 Page 2 of 4 PageID #: 30



    3. The parties shall have until August 2, 2019, to move to join

       additional parties and to amend the pleadings.

    4. All discovery, including expert discovery, shall be commenced in

       time to be completed by January 15, 2020. A maximum of

       twenty-five (25) interrogatories by each party shall be allowed, and

       responses thereto shall be due thirty (30) days after service.

       Discovery responses must be supplemented within thirty (30) days

       as additional information becomes available. Any evidence

       responsive to a discovery request which has not been disclosed on

       or before that date, except for good cause shown, shall be excluded

       from evidence at trial. Disputes with regard to discovery shall be

       called immediately to the court's attention by the making of an

       appropriate motion and shall not be relied upon by any party as a

       justification for not adhering to this pretrial schedule.

    5. Motions to compel discovery shall be filed no later than fourteen

       (14) days after the failure of the good faith efforts of the parties to

       resolve the dispute under D.S.D. LR 37.1.

    6. There will be a maximum of seven (7) depositions for each party,

       excluding depositions of experts.

    7. The identity of and reports from retained experts under Rule

       26(a)(2) shall be due from plaintiffs by September 2, 2019, from

       defendant by December 16, 2019, and plaintiffs will designate


                                      2
Case 5:19-cv-05005-JLV Document 10 Filed 04/04/19 Page 3 of 4 PageID #: 31



       rebuttal experts by January 2, 2020; any supplementations under

       Rule 26(e) shall be due thirty (30) days prior to trial. Any expert

       not so designated will not be permitted to testify at trial.

    8. Each party's disclosure shall identify each expert and state the

       subject matter on which the expert is expected to testify. The

       disclosure shall be accompanied by a written report prepared and

       signed by the witness. As required by Fed. R. Civ. P. 26(a)(2)(B),

       the report shall contain:

       a.       a complete statement of all opinions the witness will
                express and the basis and reasons for them;

       b.       the facts or data considered by the witness in
                forming them;

       c.       any exhibits that will be used to summarize or
                support them;

       d.       the witness=s qualifications, including a list of all
                publications authored in the previous 10 years.

       e.       a list of all other cases in which, during the
                previous 4 years, the witness testified as an expert
                at trial or by deposition; and

       f.       a statement of the compensation to be paid for
                the study and testimony in the case.

    9. Discovery materials, disclosures and reports under Rule 26(a)(1)

       and (2) are not filed with the Clerk.

  10. All motions, other than motions in limine, together with supporting

       briefs, shall be filed and served on or before February 14, 2020.

       Response briefs shall be filed and served within twenty-one (21)


                                      3
Case 5:19-cv-05005-JLV Document 10 Filed 04/04/19 Page 4 of 4 PageID #: 32



       days. Reply briefs shall be filed and served within fourteen (14)

       days after response briefs.

   11. When appropriate, the parties shall promptly contact a magistrate

       judge so that the possibility of settlement discussion with the

       assistance of a magistrate judge can be pursued.

   12. This schedule will be modified by the court only upon formal motion

       and upon a showing of good cause.

    Dated April 4, 2019.

                            BY THE COURT:

                            /s/ Jeffrey L. Viken
                            JEFFREY L. VIKEN
                            CHIEF JUDGE




                                     4
